DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             BRIAN BLIGE,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D22-633

                         [September 8, 2022]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra, Judge;
L.T. Case No. 12-017569CF10A.

  Richard L. Rosenbaum of Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.